Citation Nr: 1428285	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  12-11 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) & Insurance Center 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of compensation in the amount of $1,767, to include the validity of the debt.

(The issues of severance of service connection for diabetes mellitus, bilateral diabetic retinopathy and early cataracts, peripheral neuropathy of the lower extremities and peripheral artery disease of the lower extremities are addressed in a separate document of this date.)

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971 and December 1974 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a February 2012 denial of waiver of recovery of the indebtedness by the Committee on Waivers and Compromises at the RO in Philadelphia, Pennsylvania.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

In December 2013, a videoconference hearing was held in connection with a separate appeal for the Veteran.  

Shortly after the December 2013 hearing, the Veteran requested another videoconference hearing be held in order to address this appeal.  

Therefore, another hearing should be scheduled so that the Veteran may present testimony relevant to this matter.  

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps to schedule the Veteran for a videoconference hearing on the earliest available date.  The Veteran and his representative should be notified of the date of the hearing in a timely manner. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



